 


 HR 5729 ENR: Transportation Worker Identification Credential Accountability Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 5729 
 
AN ACT 
To restrict the department in which the Coast Guard is operating from implementing any rule requiring the use of biometric readers for biometric transportation security cards until after submission to Congress of the results of an assessment of the effectiveness of the transportation security card program. 
 
 
1.Short titleThis Act may be cited as the Transportation Worker Identification Credential Accountability Act of 2018.  2.Restriction on implementation of Transportation Worker Identification Credential biometric reader ruleThe department in which the Coast Guard is operating may not implement the rule entitled Transportation Worker Identification Credential (TWIC)–Reader Requirements (81 Fed. Reg. 57651), and may not propose or issue a notice of proposed rulemaking for any revision to such rule except to extend its effective date, or for any other rule requiring the use of biometric readers for biometric transportation security cards under section 70105(k)(3) of title 46, United States Code, before the end of the 60-day period beginning on the date of the submission under paragraph (5) of section 1(b) of Public Law 114–278 (130 Stat. 1411 to 1412) of the results of the assessment required by that section.  
3.Progress updatesNot later than 30 days after the date of the enactment of this Act, and every 90 days thereafter until the submission under paragraph (5) of section 1(b) of Public Law 114–278 (130 Stat. 1411 et seq.) of the results of the assessment required by that section, the Secretary of Homeland Security shall report to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate regarding the implementation of that section.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 